Case 1:20-cv-02241-ABJ Document 8-3 Filed 10/26/20 Page 1 of 3




Defendants’ Exhibit
      No. 3
             Case 1:20-cv-02241-ABJ Document 8-3 Filed 10/26/20 Page 2 of 3




    . Concealed Carry Pistol License
•       Notice of Revocation

        Metropollcan Police DeSNnmenr · Firearms Repsrradon • JOO Indiana Ave, NW • Washington, DC 20001 • (202) 727·4275


    Licensee Information
    Lewis                                         Daquan                                J.
    last Name                                     First Name                             Middle Initial

    1803 M Street NE                              Washington                            DC                 20002
    Home Street Address                           City                                  State              ZIP Code

    October 22, 2018

    Dear Licensee:

    The Firearms Registration Control Act of 1975, (D.C. Official § 7· 2501 et seq.), and Chapter 23
    iGuns and other Weapons) of Title 24 (Public Space and Safety) of the District of Columbia
    Municipal Regulations (DCMR), establish the qualifications and procedures for the issuance and
    revocation of a license to carry a concealed pistol. Based on these criteria, your concealed carry
    license has been revoked based on the following criteria found in 24 DCMR §2341.1(1),
    2335.l(d), (e) which states:

    2341.1           The Chief may revoke a concealed carry license on a finding that the licensee:

                     (2)      Failed to comply with one or more requirements or duties imposed
                              upon the licensee by the Act or any regulation authorized by the Act;

    2344.2                    (Pistol Carry Methods) states "A licensee shall carry any pistol in a
                              holster on their person in a firmly secure manner that is reasonably
                              designed to prevent loss, theft, or accidental discharge of the pistol." In
                              that you were found to carry your pistol without a holster by MPD
                              officers on October 10, 2018.

    You may appeal this decision by submitting a written request to the Concealed Pistol Licensing
    Review Board to review the decision within fifteen (15) days after receipt of this notice. The
    request should be mailed to: Office of the City Administrator, Concealed Pistol licensing Review
    Board I11350 Pennsylvania Avenue, NW, Suite 513 I I Washington, DC, DC 20004.
        Case 1:20-cv-02241-ABJ Document 8-3 Filed 10/26/20 Page 3 of 3




Please note that under 24 DCMR § 2341.4, that you must return the previously issued
concealed carry license to the firearms Registration Unit within fifteen (15) days from the date
of this notice.




Gun Control Section
Metropolitan Police Department
